Exhibit 99.1 Premex Group Limited Consolidated financial statements 30 November 2010 Contents Independent auditors’ report to the members of Premex Group Limited 1 Consolidated Profit and Loss Account 2 Consolidated Balance Sheet 3 Consolidated Cash Flow Statement 4 Notes to the Consolidated Cash Flow Statement 5 Notes 6 Independent Auditors’ Report The Board of Directors and members of Premex Group Limited We have audited the accompanying consolidated balance sheets of Premex Group Limited and its subsidiary undertakings as of 30 November2010 and 2009, and the related consolidated profit and loss accounts and cash flow statements for the years then ended. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with generally accepted auditing standards in the United States of America. Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Premex Group Limited and its subsidiary undertakings as of 30 November 2010 and 2009, and the results of their operations and their cash flows for the years then ended in conformity with generally accepted accounting principles in the United Kingdom. Accounting principles generally accepted in the United Kingdom vary in certain significant respects from U.S. generally accepted accounting principles. Information relating to the nature and effects of such differences is presented in note 17 to the consolidated financial statements. KPMG LLP Manchester United Kingdom 29 June 2011 1 Premex Group Limited Consolidated financial statements 30 November 2010 Consolidated Profit and Loss Account for the year ended 30 November 2010 Note £ £ Turnover Continuing operations 2 Discontinued operations 2 1 Cost of sales 2 ) ) Gross profit 2 Administrative expenses 2 ) ) Operating profit/(loss) Continuing operations Discontinued operations ) ) 3 Interest payable (net) 4 ) ) Profit on ordinary activities before taxation Tax on profit on ordinary activities 5 ) ) Profit on ordinary activities after taxation Equity minority interest ) - Profit for the financial year There are no recognised gains and losses in either year other than those stated in the profit and loss account. Accordingly, a separate statement of total recognised gains and losses has not been presented. 2 Premex Group Limited Consolidated financial statements 30 November 2010 Consolidated Balance Sheet at 30 November 2010 Note £ Fixed assets Intangible assets Goodwill 7 Other intangible assets 7 Tangible assets 8 Current assets Debtors 9 Cash at bank and in hand Creditors: amounts falling due within one year 10 ) ) Net current assets/(liabilities) ) Total assets less current liabilities Provisions for liabilities 11 ) ) Net assets Capital and reserves Called up share capital 12 Share premium account 13 Profit and loss account 13 Shareholders’ funds 14 Minority interest - Total capital employed 3 Premex Group Limited Consolidated financial statements 30 November 2010 Consolidated Cash Flow Statement for the year ended 30 November 2010 Note £ £ Cash flow from operating activities A Returns on investments and servicing of finance Interest received Interest paid ) ) Net cash outflow from returns on investments and servicing of finances ) ) Taxation ) ) Capital expenditure ) ) Acquisition and disposals Payments to acquire investments in subsidiaries - ) Net cash outflow from acquisitions and disposals - ) Equity dividends paid ) - Net cash inflow before use of liquid resources and financing Financing Loans repaid ) ) Net cash outflow from financing ) ) Decrease in cash B,C ) ) 4 Premex Group Limited Consolidated financial statements 30 November 2010 Notes to the Consolidated Cash Flow Statement for the year ended 30 November 2010 A.Reconciliation of operating profit to net cash inflow from operating activities £ £ Operating profit Loss on sale of fixed assets Depreciation charge Amortisation charge Impairment of goodwill - (Increase)/decrease in debtors ) Increase/(decrease) in creditors ) Net cash inflow from operating activities B.Reconciliation of net cash flow to movement in net debt £ £ Movement in cash and overdrafts in the year ) ) Cash outflow from decrease in debt financing Change in net debt resulting from cash flows Amortisation of finance charges - ) Movement in net debt in year Net debt at start of year ) ) Net debt at end of year ) ) C.Analysis of debt At At 30 November 30 November Cash flows £ £ £ Cash at bank and in hand ) Bank overdraft (see note 10) Debt due within 1 year ) - Net debt ) ) 5 Premex Group Limited Consolidated financial statements 30 November 2010 Notes (forming part of the financial statements) 1 Accounting policies The following accounting policies have been applied consistently in dealing with items which are considered material in relation to the financial statements, except as noted below. Basis of preparation The financial statements have been prepared under the historical cost convention and in accordance with applicable United Kingdom accounting standards. As highlighted in note 10 to the financial statements, the Group meets its day-to-day working capital requirements through an invoice discounting facility.The current economic conditions create uncertainty particularly over the availability of bank finance in the foreseeable future.However the invoice discounting facility has been renewed subsequent to the year end, and is due for renewal again in January 2012.The directors will open negotiations in due course and are confident that an appropriate level of funding will be available. The Group’s forecasts and projections, taking account of the reasonable possible changes in trading performance, show that the Group should be able to operate within the level of its current facility. The directors have a reasonable expectation that the group and the company have adequate resources to continue in operational existence for the foreseeable future.Thus they continue to adopt the going concern basis of accounting in preparing the annual financial statements. Basis of consolidation The Group accounts consolidate the accounts of Premex Group Limited and its subsidiary undertakings drawn up to 30 November each year.The results of subsidiaries acquired or sold are consolidated for the periods from or to the date on which control passed.Acquisitions are accounted for under the acquisition method. Tangible fixed assets Tangible fixed assets are stated at cost net of depreciation. Depreciation is provided on cost in equal annual instalments over the estimated useful life of the assets.The annual rates of depreciation are as follows: Fixtures and fittings-15% straight line Computer equipment-33% reducing balance basis Leasehold improvements-straight line over the term of the lease Goodwill Goodwill arising on the acquisition of subsidiary undertakings, representing any excess of the fair value of the consideration given over the fair value of the identifiable assets and liabilities acquired, is capitalised and written off on a straight line basis over its useful economic life, which is twenty years.Provision is made for any impairment. Negative goodwill arising on the acquisition of a business is released to the profit and loss account over the period in which the non-monetary assets are recovered. Intangible fixed assets and amortisation Intangible fixed assets purchased separately from a business are capitalised at their cost and written off on a straight line basis over their useful economic life, which is 5 years. 6 Premex Group Limited Consolidated financial statements 30 November 2010 Notes (continued) 1 Accounting policies (continued) Taxation Current tax, including UK corporation tax and foreign tax, is provided on amounts expected to be paid (or recovered) using the tax rates and law that have been enacted or substantively enacted by the balance sheet date. Deferred tax is recognised in respect of all timing differences that have originated but not reversed at the balance sheet date where transactions or events that result in an obligation to pay more tax in the future or a right to pay less in the future have occurred at the balance sheet date.Timing differences are differences between the Group’s taxable profits and its results as stated in the financial statements that arise from the inclusion of gains and losses in tax assessments in periods different from those in which they are recognised in the financial statements. A net deferred tax asset is regarded as recoverable and therefore recognised only when, on the basis of all available evidence, it can be regarded as more likely than not that there will be suitable taxable profits from which the future reversal of the underlying timing difference can be deducted. Deferred tax is measured at the average tax rates that are expected to apply in the periods in which the timing differences are expected to reverse, based on tax rates and laws that have been enacted or substantively enacted by the balance sheet date.Deferred tax is measured on a non-discounted basis. Leases Operating lease rentals are charged to the profit and loss account on a straight line basis over the period of the lease. Pensions For defined contribution schemes the amount charged to the profit and loss account in respect of pension costs and other post-retirement benefits is the contributions payable in the year.Differences between contributions payable in the year and contributions actually paid are shown as either accruals or prepayments in the balance sheet. Debt Debt is initially stated as an amount of the net proceeds after the deduction of issue costs. Turnover Turnover represents amounts receivable for goods in the normal course of business, net of any trade discounts.Turnover from the sale of goods is recognised when the goods are physically delivered to the customer. The Group makes some sales where the revenue is contingent on the outcome of a court case.Revenue on these sales is deferred until the outcome of the case is known.The direct costs associated with deferred revenue are recognised on a consistent basis. 2 Analysis of continuing and discontinued operations Continuing Discontinued Continuing Discontinued operations operations Total operations operations Total £ Consolidated turnover Cost of sales ) Gross profit Administrative expenses ) 7 Premex Group Limited Consolidated financial statements 30 November 2010 Notes (continued) 2 Analysis of continuing and discontinued operations (continued) On 2 November 2010 the Group disposed of the trade plus certain assets and liabilities of Premex Properties Limited (formerly Accuro Transcription Solutions Limited) to the management of that entity.The results of the company up to the date of disposal and the comparatives for the year ended 30 November 2009 are shown under discontinued operations. Administrative expenses include £518,375 (2009: £nil) in respect of an exceptional restructuring cost arising in continuing operations. 3 Operating profit £ £ Operating profit is stated after charging: Amortisation of positive goodwill (note 7) Impairment of positive goodwill (note 7) - Depreciation - owned assets Amortisation of other intangibles Loss on disposal of fixed assets Rentals under operating leases: Land and buildings Other Auditors’ remuneration 4 Interest payable (net) £ £ Bank interest receivable Bank interest payable ) ) Interest payable on invoice discounting facility ) ) Amortisation of finance charges - ) ) ) 8 Premex Group Limited Consolidated financial statements 30 November 2010 Notes (continued) 5 Taxation Analysis of charge in period £ £ Current tax United Kingdom corporation tax Foreign tax ) - Total current tax Deferred tax Origination/reversal of timing differences ) Total deferred tax (note 11) ) Tax on profit on ordinary activities The difference between the total current tax shown above and the amount calculated by applying the standard rate of UK corporation tax on the profit before tax are as follows: £ £ Current tax reconciliation Profit on ordinary activities before tax Current tax at 28% (2009: 28%) Effects of: Expenses not deductible for tax purposes Capital allowances for period less than/in excess of depreciation ) Movement in short term timing differences ) Marginal relief ) ) Tax losses carried forward Foreign tax ) - Total current tax charge (see above) 6 Dividends The aggregate amount of dividends comprises: £ £ Dividend paid of £5.10 per ordinary share (2009: £nil) - 9 Premex Group Limited Consolidated financial statements 30 November 2010 Notes (continued) 7 Intangible fixed assets Other Intangible Assets - ComputerSoftware Negative Goodwill Positive Goodwill Total £ Cost At 1 December 2009 ) Additions - - At end of year ) Amortisation At 1 December 2009 ) ) Charge for the year (note 3) - Impairment - - At end of year ) ) Net book value At 30 November 2010 - At 30 November 2009 - 8 Tangible fixed assets Leasehold improvements Fixtures and fittings Computer equipment Total £ Cost At 1 December 2009 Additions - Disposals - ) ) ) At end of year Depreciation At 1 December 2009 Charge for year Disposals - ) ) ) At end of year Net book value At 30 November 2010 At 30 November 2009 10 Premex Group Limited Consolidated financial statements 30 November 2010 Notes (continued) 9 Debtors £ £ Trade debtors Other debtors Prepayments and accrued income Deferred costs 10 Creditors: amounts falling due within one year £ £ Bank overdrafts (secured) Bank loan (secured) - Trade creditors Debenture loans - Corporation tax Other creditors including taxation and social security Accruals Deferred income The bank overdrafts are secured on the trade debtor balance and include amounts due under an invoice discounting facility of £17,562,373 (2009: £16,180,528). 11 Provisions for liabilities £ £ Deferred taxation Balance at beginning of the year (Credit)/charge to profit and loss account ) At end of year 11 Premex Group Limited Consolidated financial statements 30 November 2010 Notes (continued) 11Provisions for liabilities (continued) The amounts provided in the financial statements are as follows: Provided Provided £ £ Capital allowances in advance of depreciation Other timing differences ) ) Deferred tax liability Unprovided deferred tax asset balances at 30 November 2010 of £15,160 relate to capital allowances in advance of depreciation of £9,759 and other timing differences of £5,851. 12 Called up share capital £ £ Allotted, called up and fully paid 333,333 ordinary shares of 10p each 58,823 ‘A’ordinary shares of 10p each The ordinary shares and ‘A’ ordinary shares rank equally in terms of voting, distributions and winding up, where the number of ‘A’ ordinary shares comprises at least 10% of the issued shares. Where this is not the case the ‘A’ ordinary shareholders receive 10% of the voting rights, distributions and winding up proceeds with ordinary shareholders getting 90%, both allocated by the number of shares held. 13Share premium and reserves Share premium account Profit and loss account £ £ At 1 December 2009 Profit for the financial year - Dividend paid (note 6) - ) At 30 November 2010 12 Premex Group Limited Consolidated financial statements 30 November 2010 Notes (continued) 14 Reconciliation of movements in shareholders’ funds £ £ Profit for the financial year Dividend paid (note 6) ) - Net increase in shareholders’ funds Opening shareholders’ funds Closing shareholders’ funds 15 Guarantees and other financial commitments Guarantees There is a cross corporate guarantee between Premex Services Limited, Premex Services (Liverpool) Limited and Premex Group Limited in respect of a debenture guarantee granted on 29 March 2006 over the whole assets of these companies.This amounts to £17,562,373 (2009: £17,103,629). Lease commitments Annual commitments under non-cancellable operating leases are as follows: Land and Buildings Other Land and Buildings Other £ Leases which expire : Within one year - Between two and five years After five years At 30 November 2010 16 Post balance sheet events On the 10 May 2011 ExamWorks Group Inc. acquired 100% of the share capital of Premex Group Ltd. On the 12 May 2011 the Group renewed its invoice discounting facility with Barclays which is due for renewal again in January 2012. 13 Premex Group Limited Consolidated financial statements 30 November 2010 Notes (continued) 17 UK to US GAAP Reconciliation The Group prepares its financial statements in accordance with accounting principles generally accepted in the United Kingdom (‘UK GAAP’), which differ in certain respects from accounting principles generally accepted in the United States of America (‘US GAAP’). Reconciliations of profit for the financial year (or net income) and shareholders’ funds (or shareholders’ equity) as reported in the Consolidated financial statements under UK GAAP and those under US GAAP are set out below: Notes Profit & Loss Account Shareholders’ Funds Profit & Loss Account Shareholders’ Funds £’000 £’000 £’000 £’000 Results under UK GAAP: Profit for the year - - Shareholders’ funds - - US GAAP Reporting Adjustments: Equity minority interest (a) 7 7 - - Amortization of goodwill (b) Business combinations (c) Tax effect of US GAAP adjustments (d) Results under US GAAP Explanation of Notes: (a) Non-controlling interest Under UK GAAP minority interests (referred to as “non-controlling interests” under US GAAP) in the net income and net assets of subsidiaries is deducted in arriving at the profit for the financial year and the shareholders’ funds.Under US GAAP non-controlling interests are not deducted in arriving at profit for the financial year but are instead reported as an allocation of the profit for the year.In addition, non-controlling interests are reported as part of equity under US GAAP. (b) Goodwill Under UK GAAP, positive goodwill arising on acquisitions is capitalised and amortised on a straight-line basis over its estimated useful economic life of 20 years. Under US GAAP, goodwill is not amortised but is instead tested for impairment on an annual basis or on an interim basis if an event occurs or circumstances change that would reduce the fair value of a reporting unit to a value below its carrying value. The test for impairment consists of a two-step process that begins with an estimation of the fair value of a reporting unit, which is defined as an operating segment or one level below an operating segment. The first step is a screen for potential impairment and the second step measures the amount of impairment, if any, by determining the implied fair value of goodwill. The Group conducts impairment testing in November of each year or more frequently if there is an indication of impairment. There were no impairments noted related to goodwill for any of the periods presented.Any impairments will be charged to the profit and loss account. 14 Premex Group Limited Consolidated financial statements 30 November 2010 Notes (continued) 17 UK to US GAAP Reconciliation (continued) The adjustments reflect the elimination of all goodwill amortization recorded in the profit and loss account for the periods presented as well the amortization expense recorded to date through shareholders’ funds. (c) Business combinations For business combinations, the purchase method of accounting is used for UK GAAP whereby the acquiring entity allocates consideration for the transaction to the assets acquired and liabilities assumed based on their estimated fair values at the date of acquisition with the difference treated as goodwill. The Consolidated accounts for these business combinations are on a consistent basis under US GAAP with the following exceptions: Under UK GAAP, the Group recognises intangible assets separately in a business combination only when they can be disposed of separately without disposing of the business of the entity and their value can be measured reliably on initial measurement. Under US GAAP, the Group recognises acquired intangible assets apart from goodwill if (i) they arise from contracted or other legal rights even if the assets are not transferable or separable from the acquired entity or from other rights and obligations; or (ii) they are capable of being separated or divided from the acquired entity and sold, transferred, licensed, rented or exchanged. The adjustments reflect the recognition of acquired intangible assets including customer lists, trade names and developed technology and the related amortisation expense for the periods presented as well the accumulated amortization expense. (d) Deferred taxes Under UK GAAP, the Group provides for deferred tax in respect of timing differences that have originated but not reversed at the balance sheet date, where transactions or events that result in an obligation to pay more tax in the future or a right to pay less tax in the future have occurred at the balance sheet date. A net deferred tax asset is regarded as recoverable and therefore recognised only when, on the basis of available evidence, it is regarded as more likely than not that there will be suitable taxable profits against which to recover carried forward tax losses and from which the future reversal of underlying timing differences can be deducted. Under US GAAP, deferred taxation is provided for all temporary differences (differences between the carrying value of assets and liabilities and their corresponding tax bases) on a full liability basis. Certain items that are treated as permanent differences under UK GAAP are treated as temporary differences under US GAAP. Deferred tax assets are also recognised (net of a valuation allowance) to the extent that it is more likely than not that the benefit will be realised. The adjustment reflects the tax effect of the incremental amortization expense recorded in accordance with US GAAP. Classification differences between UK and US GAAP In addition to the differences between UK and US GAAP related to the recognition and measurement of transactions by the Group, there are also a number of differences in the manner in which items are classified in the consolidated profit and loss account and consolidated balance sheet. These classification differences have no impact on net income or shareholders’ equity. Statement of Cash flows Under UK GAAP, cash and cash equivalents include bank overdrafts.Under US GAAP, changes in the balance of bank overdrafts are classified as a financing activity on the statement of cash flows.This amounts to £1,411,384 (2009: £493,742). In addition under UK GAAP the reconciliation of net each flow to movement in net debt is included as part of either the primary statements or notes to the primary statements. Aside from the above, there are no material differences between cash or funds flow reporting reported in the primary financial statements and cash flows under UK GAAP that would be reported in a statement of cash flows prepared in accordance with US GAAP. 15
